Citation Nr: 0628602	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1967 to April 
1969.  Service in Vietnam is indicated in the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).

Procedural history

In August 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO denied the claims in the April 2004 
rating decision.  The veteran disagreed and timely filed this 
appeal.  

The veteran originally requested a hearing before the Board 
in his February 2005 substantive appeal [VA Form 9], but he 
withdrew that request in writing in October 2005.

Issue not on appeal

The April 2004 rating decision also denied service connection 
for claimed kidney cysts due to herbicide exposure.  In his 
July 2004 Notice of Disagreement, the veteran limited his 
claim to those of bilateral hearing loss and tinnitus.  Thus, 
the issue of service connection for kidney cysts is not in 
appellate status and will be discussed no further herein.  
See 38 C.F.R. § 20.302(a) (2005); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.



REMAND

Reason for remand

The Board remands the file so that proper notice under the 
requirements of the Veterans Claims Assistance Act of 2000 
(the VCAA) may be effected.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board is of course cognizant that the veteran was sent a 
VCAA letter dated September 6, 2003.  The notice provided the 
veteran in that letter, however, did not provide what VCAA 
requires for a service connection claim, and instead provided 
notice of what the veteran needed to support a new and 
material evidence claim.  
[In that connection, the Board observes that the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus had not been previously denied.  
In granting the veteran's claim of entitlement to a non 
service-connected pension in August 1992, the RO noted that 
those disabilities existed; however, the veteran at that time 
did not claim entitlement to service connection, and service 
connection was not in fact denied by the RO.  See a letter 
dated October 1, 1992 from the RO to the veteran.]]

In particular, the veteran has not received specific VCAA 
notice of how to substantiate his service connection claim, 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Nor did the September 2003 
VCAA letter contain a notice for the veteran to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  
      
Recently, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the United States Court of Appeals for 
Veterans Claims (the Court) observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

The Board must therefore remand this case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA must issue a corrective VCAA letter 
in order to ensure that all notification 
and development action required by the 
VCAA is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and the notice 
requirements announced in Dingess.

2.  Following the completion of the 
foregoing, if it is deemed to be necessary 
given the evidentiary and procedural 
posture of the case at that time, VBA 
should readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the claim is denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


